DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Allowable Subject Matter
	Claims 1-8, 11-16, 19-20 are allowed. 
	Renumbered as claims 1-16 for pending claims 1-8, 11-16, 19-20.
	The present invention is directed to information processing apparatuses for managing sheet information used in printing, methods for controlling information processing apparatuses, and programs. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an information processing apparatus which is able to communicate with a printing apparatus, the information processing apparatus comprising: 
a communication interface that transmits, to the printing apparatus, a print instruction for printing a predetermined scale on a sheet; 
a display that displays an image of the sheet and the predetermined scale; 

a controller that sets, based on the display position of the predetermined scale on the displayed image of the sheet, a value used for determining a printing position where the printing apparatus prints an image onto another sheet; and
wherein the communication interface transmits, to the printing apparatus, the value set by the controller.
The closest prior art, Ogawa et al. (US 2013/0050726 A1) in view of Tani et al. (US 2012/0075650 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Ogawa et al. (US 2013/0050726 A1) discloses an input display apparatus includes the following elements. A display unit has a display area. A receiver receives plural types of gestures which are performed on the display area. A setting unit sets plural settings for an apparatus in accordance with the types of gestures received by the receiver. A display controller controls the display unit to display at least one of the plural settings and gesture guidance information for guiding an input of a gesture which is associated with the setting to be displayed.
	Tani et al. (US 2012/0075650 A1) discloses an image forming apparatus includes a document reader, a storage for storing image data, an image output unit and a control unit. The control unit includes: a function setup controller for setting up the image output conditions of output images; a display image generator generating a display image based on image data, a display panel and a control-unit side controller having a function of displaying the display image based on the image data, in preview representation on 
Ogawa et al. (US 2013/0050726 A1) in view of Tani et al. (US 2012/0075650 A1) do not specifically disclose “a controller that sets, based on the display position of the predetermined scale on the displayed image of the sheet, a value used for determining a printing position where the printing apparatus prints an image onto another sheet; and wherein the communication interface transmits, to the printing apparatus, the value set by the controller”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 12, 13, 16 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 12, 13, 16 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-8, 11, 14-15, 19-20, the instant claims are dependent on allowable claims and thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672